NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



EKATERINI V. SINES,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4603
                                             )
RAINA BROWN, as personal                     )
representative of the Estate of Joshua       )
John Williams, deceased; and                 )
MATTHEW C. SINES,                            )
                                             )
             Appellees.                      )
                                             )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Ezequiel Lugo of Banker Lopez Gassler
P.A., Tampa, for Appellant.

Richard C. Alvarez and Eric R. Maier of
Older Lundy & Alvarez, Tampa, for
Appellee Matthew C. Sines.

No appearance for Appellee Raina Brown.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and ATKINSON, JJ., Concur.